Exhibit 10.3

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of the 21st
day of August, 2015 by and among CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Borrower”), CARTER VALIDUS MISSION CRITICAL REIT,
INC., a Maryland corporation (“REIT”), EACH OF THE ENTITIES IDENTIFIED AS
“SUBSIDIARY GUARANTORS” ON THE SIGNATURE PAGES OF THIS AGREEMENT (the “Initial
Guarantors”) and EACH ADDITIONAL SUBSIDIARY GUARANTOR (AS DEFINED IN THE CREDIT
AGREEMENT [HEREINAFTER DEFINED]) THAT MAY HEREAFTER BECOME A PARTY TO THE THIS
AGREEMENT (REIT, Initial Guarantors and such Additional Subsidiary Guarantors
are sometimes hereinafter referred to individually as a “Guarantor” and
collectively as “Guarantors”, and the Borrower and the Guarantors are sometimes
hereinafter referred to individually as a “Contributing Party” and collectively
as the “Contributing Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Term Loan Agreement dated as of even date
herewith by and among the Borrower, KeyBank National Association (“KeyBank”),
the other lending institutions which are or may hereafter become a party thereto
(KeyBank together with such other lending institutions are hereinafter referred
to collectively as the “Lenders”), and KeyBank, as administrative agent (the
“Agent”), (such agreement, as the same may from time to time be further amended,
modified, restated or extended, being hereinafter referred to as the “Credit
Agreement”), the Lenders have agreed to extend financial accommodations to the
Borrower;

WHEREAS, as a condition to the making of certain Loans pursuant to the Credit
Agreement, the Lenders have required that the Guarantors execute and deliver
that certain Unconditional Guaranty of Payment and Performance, dated as of even
date herewith (as the same may from time to time be further amended, modified,
restated or extended, being hereinafter referred to collectively as the
“Guaranty”), pursuant to which, among other things, the Guarantors have agreed
to guarantee the respective obligations described in the Guaranty;

WHEREAS, Borrower is a direct subsidiary of REIT and the Subsidiary Guarantors
are direct or indirect wholly owned subsidiaries of Borrower; and

WHEREAS, the Guarantors are engaged in common business enterprises related to
those of the Borrower and each Guarantor will derive substantial direct or
indirect economic benefit from the effectiveness and existence of the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to make the Loans and the Contributing
Parties to execute and deliver the Loan Documents to which they are a party, it
is agreed as follows:

1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.



--------------------------------------------------------------------------------

2. Contribution.

(a) To the extent that a Borrower or a Guarantor shall make a payment (a
“Payment”) of a portion of the Obligations, then the Borrower or Guarantor that
made the Payment shall be entitled to contribution and indemnification from, and
be reimbursed by, the other Contributing Parties in an amount equal to the
lesser of (a) the amount derived by subtracting from any such Payment the
“Allocable Amount” (as defined herein) of such Contributing Party, and (b) the
“Allocable Amount” (as defined herein) for the other Contributing Parties.

(b) As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable Payment
without (i) rendering such Contributing Party “insolvent” within the meaning of
Section 101(32) of the Federal Bankruptcy Code (the “Bankruptcy Code”) or
Section 2 of either the Uniform Voidable Transactions Act (the “UVTA”) or the
Uniform Fraudulent Conveyance Act (the “UFCA”) or the fraudulent conveyance and
transfer laws of the State of New York or such other jurisdiction whose laws
shall be determined to apply to the transactions contemplated by this Agreement
(the “Applicable State Fraudulent Conveyance Laws”), (ii) leaving such
Contributing Party with unreasonably small capital, within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UVTA or Section 5 of the
UFCA or the Applicable State Fraudulent Conveyance Laws, or (iii) leaving such
Contributing Party unable to pay its debts as they become due within the meaning
of Section 548 of the Bankruptcy Code or Section 4 of the UVTA or Section 6 of
the UVTA or the Applicable State Fraudulent Conveyance Laws.

3. Keepwell. Each Qualified ECP Contributing Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Contributing
Party to honor all of its obligations under the Guaranty or the other Loan
Documents in respect of the Hedge Obligations (provided, however, that each
Qualified ECP Contributing Party shall only be liable under this Section 3 for
the maximum amount of such liability that can be incurred without rendering its
obligations under this Section 3, or otherwise under the Guaranty or the other
Loan Documents voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Contributing Party under this Section 3 shall remain in full force
and effect until a discharge of the obligations of Guarantors under the Guaranty
if such Qualified ECP Contributing Party is a Guarantor, or of Borrower under
the Credit Agreement and the other Loan Documents and the Hedge Documents if
such Qualified ECP Contributing Party is the Borrower. Each Qualified ECP
Contributing Party intends that this Section 3 constitute, and this Section 3
shall be deemed to constitute, a keepwell, support, or other agreement for the
benefit of each other Contributing Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of
Section 3 of this Contribution Agreement, the term “Qualified ECP Contributing
Party” means, in respect of any Hedge Obligation, each Contributing Party that
has total assets exceeding $10,000,000 at the time such party becomes a party to
the Guaranty or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

2



--------------------------------------------------------------------------------

4. No Impairment. This Agreement is intended only to define the relative rights
of the Contributing Parties, and nothing set forth in this Agreement is intended
to or shall reduce or impair the obligations of any Contributing Party to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the applicable Loan Documents.

5. Rights Constitute Assets. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets in favor of
each Contributing Party.

6. Effectiveness. This Agreement shall become effective upon its execution by
each of the Contributing Parties and shall continue in full force and effect and
may not be terminated or otherwise revoked by any Contributing Party until all
of the Obligations shall have been indefeasibly paid in full (in lawful money of
the United States of America) and discharged, and the Credit Agreement and
financing arrangements evidenced and governed by the Credit Agreement shall have
been terminated.

7. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF BORROWER, GUARANTORS,
AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. BORROWER AND EACH
GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER AND EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 7. BORROWER AND EACH
GUARANTOR ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION 7
WITH LEGAL COUNSEL AND THAT EACH BORROWER AND GUARANTOR AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

8. This Agreement shall, pursuant to New York General Obligations Law
Section 5-1401, be governed by and construed in accordance with the laws of the
State of New York.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Guarantors have executed and delivered
this Agreement, under seal, as of the date first above written.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner By:  

/s/ Todd M. Sakow

Name:   Todd M. Sakow Title:   Chief Financial Officer REIT: CARTER VALIDUS
MISSION CRITICAL REIT, INC., a Maryland corporation By:  

/s/ Todd M. Sakow

Name:   Todd M. Sakow Title:   Chief Financial Officer  

(SEAL)

[SIGNATURES CONTINUED ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: HC-2501 W WILLIAM CANNON DR, LLC DC-19675 W. TEN MILE,
LLC DC-1221 COIT ROAD, LLC DC-5000 BOWEN ROAD, LLC HC-8451 PEARL STREET, LLC
HC-3873 N. PARKVIEW DRIVE, LLC DC-2 CHRISTIE HEIGHTS, LLC HC-2257 KARISA DRIVE,
LLC HC-239 S. MOUNTAIN BOULEVARD MANAGEMENT, LLC DC-15 SHATTUCK ROAD, LLC
DC-5150 MCCRIMMON PARKWAY, LLC HC-1940 TOWN PARK BOULEVARD, LLC HC-1946 TOWN
PARK BOULEVARD, LLC HC-17322 RED OAK DRIVE, LLC DC-N15W24250 RIVERWOOD DRIVE,
LLC HC-10323 STATE HIGHWAY 151, LLC HC-5101 MEDICAL DRIVE, LLC HC-5330 N. LOOP
1604 WEST, LLC HC-3436 MASONIC DRIVE, LLC HC-42570 SOUTH AIRPORT ROAD, LLC
DC-1805 CENTER PARK DRIVE, LLC DC-615 NORTH 48TH STREET, LLC DC-8521 EAST
PRINCESS DRIVE, LLC HCP-SELECT MEDICAL, LLC HC-1101 KALISTE SALOOM ROAD, LLC
HC-116 EDDIE DOWLING HIGHWAY, LLC DC-1099 WALNUT RIDGE DRIVE, LLC
HCP-DERMATOLOGY ASSOCIATES, LLC DC-1001 WINDWARD CONCOURSE, LLC HC-800 EAST 68TH
STREET, LLC DC-1650 UNION HILL ROAD, LLC

HCP-RTS, LLC,

each a Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
their sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner     By:  

/s/ Todd M. Sakow

    Name:   Todd M. Sakow     Title:   Chief Financial Officer      

(CORPORATE SEAL)

[SIGNATURES CONTINUED ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

HC-239 S. MOUNTAIN BOULEVARD, LP, a Delaware limited partnership By:   HC-239 S.
Mountain Boulevard Management, LLC, a Delaware limited liability company, its
sole general partner   By:   Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its sole member     By:   Carter Validus Mission
Critical REIT, Inc., a Maryland corporation, its General Partner       By:  

/s/ Todd M. Sakow

      Name:   Todd M. Sakow       Title:   Chief Financial Officer        
(CORPORATE SEAL)     GREEN MEDICAL INVESTORS, LLLP, a Florida limited liability
limited partnership By:   HC-1946 Town Park Boulevard, LLC, a Delaware limited
liability company, its general partner   By:   Carter/Validus Operating
Partnership, LP, a Delaware limited partnership, its sole member     By:  
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner       By:  

/s/ Todd M. Sakow

      Name:   Todd M. Sakow       Title:   Chief Financial Officer        
(CORPORATE SEAL)        

[SIGNATURES CONTINUED ON NEXT PAGE

 

6



--------------------------------------------------------------------------------

GREEN WELLNESS INVESTORS, LLLP, a Florida limited liability limited partnership
By:   HC-1940 Town Park Boulevard, LLC, a Delaware limited liability company,
its general partner   By:   Carter/Validus Operating Partnership, LP, a Delaware
limited partnership, its sole member     By:   Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its general partner       By:  

/s/ Todd M. Sakow

      Name:   Todd M. Sakow       Title:   Chief Financial Officer        
(CORPORATE SEAL)

[SIGNATURES CONTINUED ON NEXT PAGE

 

7



--------------------------------------------------------------------------------

HC-77-840 FLORA ROAD, LLC HC-40055 BOB HOPE DRIVE, LLC HC-5829 29 PALMS HIGHWAY,
LLC HC-8991 BRIGHTON LANE, LLC HC-6555 CORTEZ, LLC HC-601 REDSTONE AVENUE WEST,
LLC HC-2270 COLONIAL BLVD, LLC HC-2234 COLONIAL BLVD, LLC HC-1026 MAR WALT
DRIVE, NW, LLC HC-7751 BAYMEADOWS RD. E., LLC HC-1120 LEE BOULEVARD, LLC HC-8625
COLLIER BLVD., LLC HC-6879 US HIGHWAY 98 WEST, LLC HC-7850 N. UNIVERSITY DRIVE,
LLC HC-#2 PHYSICIANS PARK DR., LLC HC-52 NORTH PECOS ROAD, LLC HC-6160 S. FORT
APACHE ROAD, LLC HC-187 SKYLAR DRIVE, LLC HC-860 PARKVIEW DRIVE NORTH, UNITS
A&B, LLC

HC-6310 HEALTH PKWY., UNITS 100 & 200, LLC,

each a Delaware limited liability company

By:   HCP-RTS, LLC, a Delaware limited liability company, their sole member  
By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member     By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner       By:  

/s/ Todd M. Sakow

      Name:   Todd M. Sakow       Title:   Chief Financial Officer        
(CORPORATE SEAL)        

 

8